DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is a listing of the closest prior art:
Jayasimha (US 2013/0073878) teaches reordering accesses based on DRAM controller timing constraints but fails to teach applying this method for region specific timing parameters.  See Jayasimha paragraph 0166.  The reference therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” of claim 21, the recited “a memory controller coupled to a memory, the memory controller configured to: reorder memory accesses to a first region and a second region of a plurality of regions of the memory based on a first set of one or more memory timing parameters specific to the first region and a second set of one or more memory timing parameters specific to the second region in response to receiving memory access requests targeting addresses associated with the first region and the second region, wherein the memory controller is to reorder memory accesses such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter; and access data at the first region and the second region in response to the reordered memory accesses” of claim 27, or the recited “set of executable instructions to manipulate one or more processors to: identify a first set of one or more memory timing parameters specific to a first region of a plurality of regions of a stacked-die memory device; and identify a second set of one or more memory timing parameters specific to a second region of the plurality of regions of the stacked-die memory device, wherein the second set of one or more memory timing parameters is independent of the first set of one or more memory timing parameters; and in response to receiving a first memory access request to access the first region and a second memory access request to access the second region, reorder the first memory access request and the second memory access request such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” of claim 35.  
 Goodrich (US 2002/01944444) teaches reordering accesses to DRAM based on address locality to keep rows open (i.e. promoting accesses to rows currently open so avoid the time penalty of reopening rows).  This reordering at the row granularity however fails to take into account region-specific timing parameters in the reordering scheme and therefore cannot teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” as substantially recited in all independent claims.
Kaseridis (Minimalist Open-page: A DRAM Page-mode Scheduling Policy for the Many-core Era, 2011) teaches reordering to preferentially access open pages in DRAM based on the idea that such accesses are faster (by avoiding reopening pages), but Kaseridis fails to teach basing this reordering on measured timing parameters and therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” as substantially recited in all independent claims. 
Brede (US 2005/0002245) teaches measuring and using timing parameters to access memory but fails to expressly teach reordering of memory accesses based on the measured timing parameters and therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” as substantially recited in all independent claims.
Cornelius (US 6,779,096) teaches measuring and using timing parameters at a sub-device granularity to access memory but fails to expressly teach reordering of memory accesses based on the measured timing parameters and therefore fails to teach “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” as substantially recited in all independent claims.
Chen (US 2012/0159230) teaches recalculating the frequency of memory timing parameters and using the calculated timing parameters in a memory region for memory access.  Chen teaches reordering memory accesses but does not teach reordering memory accesses to a given region in response to the timing parameter of a given region.  See Chen paragraph 0021.  Therefore Chen does not teach or render obvious the combination of “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region- specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” as substantially recited in all independent claims.  
Jeddaloh (US 2010/0238693) teaches: “[0028] The MVC 106 may also include a write buffer 316. The write buffer 316 may be coupled to the PVCL 310 to buffer data arriving at the MVC 106 from the host processor(s) 114. The MVC 106 may further include a read buffer 317. The read buffer 317 may be coupled to the PVCL 310 to buffer data arriving at the MVC 106 from the corresponding memory vault 110. [0029] The MVC 106 may also include an out-of-order request queue 318. The out-of-order request queue 318 establishes an ordered sequence of read and/or write operations to the plurality of memory banks included in the memory vault 110. The ordered sequence is chosen to avoid sequential operations to any single memory bank in order to reduce bank conflicts and to decrease read-to-write turnaround time.”  Jeddaloh paragraphs 0028-0029.  The reordering to different banks is not in response to accessing of addresses located within memory regions having independent region specific memory timing parameters.  Therefore Jeddaloh cannot teach the recited combination of “identifying region-specific memory timing parameters for a first and second region of a memory, wherein the region-specific memory timing parameters for the first region is independent of the region-specific memory timing parameters for the second region of the memory; and in response to receiving memory access requests to target addresses within the first and second regions, reordering the memory access requests based on the region- specific memory timing parameters such that accesses to a region having a faster memory timing parameter occur earlier than accesses to a region having a slower memory timing parameter” as substantially recited in all independent claims.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139